Citation Nr: 0901729	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-27 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable rating for chronic 
otitis media of the left ear.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1962 to 
January 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that awarded service connection for bilateral 
hearing loss and left ear otitis media and assigned 
noncompensable disability ratings.

In December 2007, the veteran testified during a personnel 
hearing at the RO and, in November 2008, he testified during 
a hearing before the undersigned that was conducted via video 
conference.  Transcripts of these hearings are of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected bilateral 
hearing loss is manifested by no worse than Level I hearing 
loss in the right ear and Level IV (VI) hearing loss in the 
left ear for VA purposes.

3.  The objective and probative medical evidence of record 
demonstrates that the veteran's chronic otitis media of the 
left ear is not manifested by suppuration or aural polyps.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2008).

2.  The schedular criteria for an initial compensable rating 
for chronic otitis media of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.87, Diagnostic Code 6200 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  See December 2007 and November 2008 hearing 
transcripts and March 2006 RO letter to the veteran.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal. 

II.  Factual Back and Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss and 
chronic otitis media of the left ear warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, such as in the 
instant appeal, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A. Compensable Rating for Bilateral Hearing Loss

In this case, the veteran is currently assigned a 
noncompensable rating for his service-connected bilateral 
hearing loss pursuant to 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 









Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2008).

In August 2006, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT

25
45
45
55
43
LEFT

50
70
75
80
69

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 86 percent in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 43 and a speech discrimination of 96 
percent in the right ear will result in Level I hearing for 
that ear.  A puretone threshold average of 69 and a speech 
discrimination of 86 percent in the left ear will result in 
Level III hearing for that ear.  Applying these results to 
the Table VII chart, a Level I for the right ear combined 
with a Level III for the left ear (Level V on Table VIa, 
elevated to Level VI as per section 4.86) will result in a 
noncompensable evaluation.  

In a VA audiology evaluation note dated in April 2008, the 
audiologist measured pure tone thresholds, but did not list 
speech discrimination test percentages.  The audiologist 
summarized the evaluation, noting that he recommended 
retesting due to originally poor intertest reliability.  He 
added that puretone thresholds were elevated 20 dB above SRT 
(speech recognition threshold) until after the fourth sweep 
of puretone testing, and he ran out of time to complete the 
examination.  Accordingly, this examination is not useful for 
evaluating the veteran's claim for a compensable rating 
because the information in incomplete.

In June 2008, the veteran underwent an additional VA 
audiology examination.  Pure tone thresholds, in decibels, 
were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT

20
35
40
60
39
LEFT

50
65
65
85
66

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 76 percent in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 39 and a speech discrimination of 94 
percent in the right ear will result in Level I hearing for 
that ear.  A puretone threshold average of 66 and a speech 
discrimination of 76 percent in the left ear will result in 
Level IV hearing for that ear.  Applying these results to the 
Table VII chart, a Level I for the right ear combined with a 
Level IV for the left ear will result in a noncompensable 
evaluation.  

Thus, the Board finds that the assignment of a noncompensable 
evaluation was proper based upon the August 2006 and June 
2008 VA audiometric examination findings, as mechanically 
applied to the relevant tables.  Evidence of record does not 
reflect impaired hearing acuity levels which would warrant 
the assignment of a compensable evaluation for bilateral 
hearing loss.  

The Board acknowledges the difficulties that the veteran has 
with his bilateral auditory acuity and appreciates his 
testimony during his hearing before the undersigned.  
However, the ratings for hearing loss are based on a 
mechanical application of the tables provided by law.  The 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi.

Based upon the evidence of record, the Board finds that there 
are no objective medical findings that would warrant the 
assignment of a compensable evaluation for bilateral hearing 
loss.  Therefore, entitlement to an initial compensable 
rating for bilateral hearing loss is not warranted.  Since 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. Compensable Evaluation for Otitis Media of the Left Ear

The veteran is currently assigned an initial noncompensable 
rating for his service-connected chronic otitis media of the 
left ear pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200.

6200
Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination):
Ratin
g

During suppuration, or with aural polyps
10
Note: Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, separately.
38 C.F.R. § 4.87, Diagnostic Code 6200.

In a VA ear disease examination report dated in September 
2006, the examiner noted that the veteran had considerable 
left ear wax on examination in addition to scar tissue on the 
tympanic membrane.  He did not see a perforation, but 
indicated that there may be either a perforation or 
neomembrane on the left side, noting that it would explain 
the veteran's recurrent ear infections on the left side.

The veteran testified during a hearing before RO personnel in 
December 2007 that a doctor cleaned out his left ear about a 
year ago and that sometimes three or four years go by without 
an ear infection.  He denied any private treatment for his 
ear infections.  He further testified that when he had an ear 
infection, he used numerous Q-tips to clean his ear that also 
developed an odor.

In the VA audiology evaluation note dated in April 2008, the 
veteran reported a history of chronic ear infections with the 
last occurring approximately one year ago.  During a review 
of his symptoms, he reported his last ear infection occurred 
three or four years ago.  On examination, his left ear canal 
was noted to be clear with visible tympanic membrane.

In a VA ear disease examination report dated in June 2008, 
the veteran denied any ear pain or discharge.  On 
examination, his left ear canal was noted to be clear with 
visible tympanic membrane.

The veteran testified during his November 2008 Board hearing 
that his left ear flowed once in a while at night and was 
accompanied by an odor.  He stated that he did not receive 
treatment for his left ear disability from his private 
physician.

After a review of the evidence of record, the Board finds 
that the probative medical evidence does not support the 
assignment of an initial compensable rating for the veteran's 
service-connected left ear otitis media disability because at 
no time has he been shown to have suppuration or aural 
polyps.  Therefore, an initial compensable 10 percent rating 
is not warranted.

The Board acknowledges the veteran's contentions that his 
left ear disability is more severely disabling.  However, the 
veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a compensable rating for the veteran's left ear 
disability.  Therefore, entitlement to an initial compensable 
rating for a chronic left ear otitis media is not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski.

C. Both Claims

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disabilities that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the veteran 
has reported that his bilateral hearing loss and left ear 
otitis media disabilities have become worse, objective 
medical findings are not indicative of any unusual or marked 
interference with any current employment (i.e., beyond that 
contemplated in the assigned noncompensable ratings).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral hearing loss and chronic otitis media of the left 
ear, as the Court indicated can be done in this type of case.  
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection have 
the disabilities on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial compensable rating for chronic left ear otitis 
media is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


